DETAILED ACTION
This is a response to the Amendment to Application # 17/019,211 filed on July 13, 2022 in which no claims were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8, 10-17, and 19-21 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Each of claims 1, 10, and 19 has been amended to include the limitation “updating, in real-time, a current state of each of the at least one component being tracked, separately and independently in the state managing store for the component level data management in the web application,” or similar. (Emphasis added). The statement that the updating is “for the component level data management in the web application” appears to be a statement of intended use. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, 13, and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheretov et al., US Publication 2014/0129920 (hereinafter Sheretov) in view of Christian et al., US Publication 2019/0386939 (hereinafter Christian), each cited on the Notice of References Cited dated February 26, 2021, and in further view of Sulcer et al., US Publication 2014/0281891 (hereinafter Sulcer).

Regarding claim 1, Sheretov discloses a method for component level data management in web applications, the method comprising “identifying each of at least one component within a web application” (Sheretov ¶ 43) by recognizing scripting elements. Additionally, Sheretov discloses “saving an initial state of each of the at least one component in a … store” (Sheretov ¶ 45) by executing a web page, including modifying the DOM in accordance with executed JavaScript and saving the DOM in order to send to the Slave Browser. Further, Sheretov discloses “tracking each of the at least one component being updated with data by a user” (Sheretov ¶ 45) by receiving user input that modifies the Master Browser DOM. Moreover, Sheretov discloses “updating, in real-time, a current state of each of the at least one component being tracked, separately and independently in the … store for the component level data management in the web application” (Sheretov ¶¶ 45, 52, 101) by updating the DOM (Sheretov ¶ 45) and indicating that such changes can occur “immediately” (i.e., in real-time, Sheretov ¶ 101). Sheretov further teaches that “only” those elements that are being accessed are updated, meaning that each element is accessed “separately and independently.” (Sheretov ¶ 52). Likewise, Sheretov discloses “wherein the current state of each of the at least one component comprises the data updated by the user.” (Sheretov ¶ 45). Sheretov also discloses “receiving a predefined action on the at least one component or the web application” (Sheretov ¶ 100) where the predefined action in the form of an action that is defined to prevent the default action. In addition, Sheretov discloses “wherein updating comprises: capturing at least one snapshot of each of the current state … corresponding to each of the at least one component” (Sheretov ¶ 52) where updating the slave browser comprises making a copy (i.e., capturing a snapshot) of the current state of each component to be updated. Furthermore, Sheretov discloses “determining that the current state of the at least one component is updated in the … store, in response to receiving the predefined action” (Sheretov ¶ 100) by determining to call the “preventDefault” method, which determines that the current state of the component is not updated in the store. Finally, Sheretov discloses “generating a warning … in response to receiving the predefined action and in response to determining that the current state of each of the at least one component is not updated in the … store” (Sheretov ¶ 109) by generating a message indicating that the branches have diverged, which indicates that the current state is not updated in the store.
Sheretov does not appear to disclose the use of a “state managing” type store or that the warning is “to the user.” Therefore, Sheretov does not explicitly disclose “saving an initial state of each of the at least one component in a state managing store;” “updating, in real-time, a current state of each of the at least one component being tracked, separately and independently in the state managing store for the component level data management in the web application;” or “determining that the current state of each of the at least one component is updated in the state managing store, in response to receiving the predefined action; and rendering a warning to the user in response to receiving the predefined action and in response to determining that the current state of each of the at least one component is not updated in the state managing store.” Sheretov additionally does not appear to explicitly disclose “wherein updating comprises: capturing at least one snapshot of each of the current state and the initial state corresponding to each of the at least one component.”
However, Christian discloses that the state of browser session data may be stored in a Redux store, which is a state managing store. (Christian ¶ 62). Additionally, Christian discloses that when the store is unavailable (i.e., the current state is not updated), an error message (i.e., a warning) will be sent (i.e., rendered) to the user. (Christian ¶ 149).
One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Christian was combined with Sheretov, the store of Sheretov would be replaced with the state managing store of Christian and the message of Sheretov would be modified to include the message “to the user” as disclosed by Christian. Therefore, the combination of Sheretov and Christian at least teaches and/or suggests the claimed limitations “saving an initial state of each of the at least one component in a state managing store;” “updating, in real-time, a current state of each of the at least one component being tracked, separately and independently in the state managing store for the component level data management in the web application;” and “determining that the current state of each of the at least one component is updated in the state managing store, in response to receiving the predefined action; and rendering a warning to the user in response to receiving the predefined action and in response to determining that the current state of each of the at least one component is not updated in the state managing store,” rendering them obvious.
Sheretov and Christian are analogous art because they are from the “same field of endeavor,” namely that of web session tracking. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sheretov and Christian before him or her to modify the data store and messages of Sheretov to include the state managing data store and user messages of Christian.
The motivation for replacing the date store of Sheretov for the state managing data store of Christian would have been that state managing data stores are well-known in the art to make maintaining complex JavaScript applications easier by making data flows clearer to the reader and makes debugging easier.
Additionally, the motivation/rationale for modifying the messages of Sheretov to include the user messages of Christian would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Sheretov teaches the “base device” that generates messages when a state has not been updated. Further, Christian teaches the “known technique” for sending a message to a user in instances when a state has not been updated that is applicable to the base device of Sheretov. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

The combination of Sheretov and Christian does not appear to explicitly disclose “wherein updating comprises: capturing at least one snapshot of each of the current state and the initial state corresponding to each of the at least one component.”
However, Sulcer discloses a system and method for updating a user interface that when updating the user interface, it captures the current state before the update (i.e., the initial state) and the new state (i.e., the current state) that corresponds to each component being updated. (Sulcer ¶ 52). Further, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Sulcer was combined with Sheretov and Christian, this updating step of Sulcer would be included as part of the larger updating of Sheretov and Christian. Therefore, the combination of Sheretov, Christian, and Sulcer at least teaches and/or suggests the claimed limitation “wherein updating comprises: capturing at least one snapshot of each of the current state and the initial state corresponding to each of the at least one component,” rendering it obvious.
Sheretov, Christian, and Sulcer are analogous art because they are from the “same field of endeavor,” namely that of updating user interfaces. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sheretov, Christian, and Sulcer before him or her to modify the updating of Sheretov and Christian to include the snapshot of both the initial state and the current state of Sulcer.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Sheretov and Christian teaches the “base device” for updating document states. Further, Sulcer teaches the “known technique” capturing the initial and the current states when performing an update that is applicable to the base device of Sheretov and Christian. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Sheretov, Christian, and Sulcer comprises computer hardware (Sheretov ¶ 153) and software modules for performing the same functions. Thus, claim 10 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 19, it merely recites a non-transitory computer-readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Sheretov, Christian, and Sulcer comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 4 and 13, the combination of Sheretov, Christian, and Sulcer discloses the limitations contained in parent claims 1 and 10 for the reasons discussed above. In addition, the combination of Sheretov, Christian, and Sulcer discloses “wherein determining that the current state of each of the at least one component is updated in the state managing store comprises comparing, for each of the at least one component, a time stamp associated with a latest state updated in the state managing store with a time stamp associated with the current state of each of the at least one component.” (Christian ¶¶ 161-162).

Regarding claims 20 and 21, the combination of Sheretov, Christian, and Sulcer discloses the limitations contained in parent claims 1 and 10 for the reasons discussed above. In addition, the combination of Sheretov, Christian, and Sulcer discloses “wherein the captured snapshots of each of the current state and the initial state corresponding to each of the at least one component are stored in the state managing store” (Christian ¶¶ 62, 132) by disclosing that a Redux store (i.e., a state managing store) is used and giving an example where states (i.e., snapshots) are stored within the Redux store.

Claims 2 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheretov in view of Christian and Sulcer as applied to claims 1 and 10 above, and further in view of Ren et al., US Publication 2015/0331794 (hereinafter Ren).

Regarding claims 2 and 11, the combination of Sheretov, Christian, and Sulcer discloses the limitations contained in parent claims 1 and 10 for the reasons discussed above. In addition, the combination of Sheretov, Christian, and Sulcer does not appear to explicitly disclose “rendering a message to a user comprising information associated with successful updating of the current state of the at least one component in the state managing store.”
However, Ren discloses “rendering a message to a user comprising information associated with successful updating of the current state of the at least one component in the … store.” (Ren ¶ 60). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Ren was combined with Sheretov, Christian, and Sulcer, the message or Ren would refer to the state managing store of Sheretov, Christian, and Sulcer. Therefore, the combination of Sheretov, Christian, Sulcer, and Ren at least teach and/or suggest the claimed limitation “rendering a message to a user comprising information associated with successful updating of the current state of the at least one component in the state managing store,” rendering it obvious.
Sheretov, Christian, Sulcer, and Ren are analogous art because they are from the “same field of endeavor,” namely that of data storage and caching.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sheretov, Christian, Sulcer, and Ren before him or her to modify the message of Sheretov, Christian, and Sulcer to include the particular message of Ren.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Sheretov, Christian, and Sulcer differs from the claimed invention by including other messages in place of the claimed message. Further, Ren teaches that the claimed message was well known in the art. One of ordinary skill in the art could have predictably substituted message of Ren for the message of Sheretov, Christian, and Sulcer because both are merely messages intended for human perception.

Claims 3 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheretov in view of Christian and Sulcer as applied to claims 1 and 10 above, and further in view of Wei, US Patent 6,654,784.

Regarding claims 3 and 12, the combination of Sheretov, Christian, and Sulcer discloses the limitations contained in parent claims 1 and 10 for the reasons discussed above. In addition, the combination of Sheretov, Christian, and Sulcer does not appear to explicitly disclose “wherein the predefined action comprises navigating from a current page to another page within the web application, redirecting to an initial page, leaving one or more data fields blank in the at least one component, applying an inappropriate format to fill the one or more data fields, directly closing a tab or a browser in the web application, activating browser reload buttons, or activating browser back and forth buttons.”
However, Wei discloses that it is well known in the prior art that web browsers include predefined actions including navigating from a current page to another page within the web application. (Wei col. 6, ll. 53-67). One of ordinary skill in the art prior to the effective filing date of the present application would have recognized that when Wei was combined with Sheretov, Christian, and Sulcer, the predefined actions of Sheretov, Christian, and Sulcer would be modified to include the actions of Wei. Therefore, the combination of Sheretov, Christian, Sulcer, and Wei at least teaches and or suggests the claimed limitation “wherein the predefined action comprises navigating from a current page to another page within the web application, redirecting to an initial page, leaving one or more data fields blank in the at least one component, applying an inappropriate format to fill the one or more data fields, directly closing a tab or a browser in the web application, activating browser reload buttons, or activating browser back and forth buttons,” rendering it obvious.
Sheretov, Christian, Sulcer, and Wei are analogous art because they are from the “same field of endeavor,” namely that of web browser software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sheretov, Christian, Sulcer, and Wei before him or her to modify the actions of Sheretov, Christian, and Sulcer to include the actions of Wei.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Sheretov, Christian, and Sulcer teaches the “base device” for processing web browser actions. Further, Wei teaches the “known technique” for receiving specified web browser actions that is applicable to the base device of Sheretov, Christian, and Sulcer. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheretov in view of Christian and Sulcer as applied to claims 1 and 10 above, and further in view of Webster et al., US Patent 7,107,519 (hereinafter Webster).

Regarding claims 5 and 14, the combination of Sheretov, Christian, and Sulcer discloses the limitations contained in parent claims 1 and 10 for the reasons discussed above. In addition, the combination of Sheretov, Christian, and Sulcer does not appear to explicitly disclose “receiving a user action in response to the warning rendered to the user.”
However, Webster discloses “receiving a user action in response to the warning rendered to the user” (Webster col. 12, ll. 30-35) by allowing the user to press “OK” or “Cancel” in response to a dialog box (i.e., a warning). One of ordinary skill in the art prior to the effective filing date of the present application would have recognized that when Webster was combined with Sheretov, Christian, and Sulcer, the “OK” and “Cancel” buttons of Webster’s dialog box would be applied to the warning of Sheretov, Christian, and Sulcer.
Sheretov, Christian, Sulcer, and Webster are analogous art because they are from the “same field of endeavor,” namely that of user interfaces for caching and storing data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sheretov, Christian, Sulcer, and Webster before him or her to modify the warning of Sheretov, Christian, and Sulcer to include the response buttons of Webster.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Sheretov, Christian, and Sulcer teaches the “base device” for providing a warning to the user. Further, Webster teaches the “known technique” for allowing a user to provide a response to a warning that is applicable to the base device of Sheretov, Christian, and Sulcer. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 6 and 15, the combination of Sheretov, Christian, Sulcer, and Webster discloses the limitations contained in parent claims 5 and 14 for the reasons discussed above. In addition, the combination of Sheretov, Christian, Sulcer, and Webster discloses “wherein the user action comprises closing the warning, wherein each of the at least one component is closed in response to the user action” (Webster col. 12, l. 35) by deleting (i.e., closing) the cached value.

Regarding claims 7 and 16, the combination of Sheretov, Christian, Sulcer, and Webster discloses the limitations contained in parent claims 6 and 15 for the reasons discussed above. In addition, the combination of Sheretov, Christian, Sulcer, and Webster discloses “receiving a request to reopen the at least one component; reopening the at least one component, in response to receiving the request; and restoring in the at least one component, the updated current state as stored in the state managing store” (Christian ¶¶ 149-150) by disclosing that a user may latter connect to the cache when it is available and causing the current state to be restored from the state managing store.

Regarding claims 8 and 17, the combination of Sheretov, Christian, Sulcer, and Webster discloses the limitations contained in parent claims 5 and 14 for the reasons discussed above. In addition, the combination of Sheretov, Christian, Sulcer, and Webster discloses “wherein the user action comprises undoing the predefined action in response to the warning” (Webster col. 12, ll. 30-34) by restoring (i.e., undoing) the action in response to the dialog box.

Response to Arguments
Applicant’s arguments filed July 13, 2022, with respect to the objection of the title (Remarks 10-11) have been fully considered and are persuasive. The objection of the title have been withdrawn. 

Applicant's remaining arguments filed July 13, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1, Applicant argues that the combination of Sheretov, Christian, and Sulcer fails to teach “wherein updating comprises: capturing at least one snapshot of each of the current state and the initial state corresponding to each of the at least one component.” (Remarks 11). Applicant first argues that Sulcer has been mischaracterized and is “limited to event generation associated with transitioning between states of components.” (Remarks 12-13). The examiner disagrees.

Sulcer explicitly discloses that it records the states of user interfaces in the form of tables, such as that shown in Fig. 5B. (Sulcer ¶ 43 and Fig. 5B). Sulcer continues that these states include a first and second state, for the reasons discussed in the rejection above (Sulcer ¶ 52). Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “Sulcer is completely silent on updating the current state based on capturing of snapshots of the current state and initial state of the one or more components.”(Remarks 13-14).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was made clear in the rejection, Sulcer was only offered to shown that “captu[ing] the current state before the update (i.e., the initial state) and the new state (i.e., the current state) that corresponds to each component being updated” was known to those of ordinary skill in the art. (Non-Final Act. 7-8). Further, the previous rejection clearly stated that it was the combination of Sheretov, Christian, and Sulcer that disclosed this limitation. (Non-Final Act. 8). Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 2-8, 10-17, and 19-21 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 14). Applicant’s argument is unpersuasive for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176